Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Pg.3, line 25: amend “designed” to “designated”
Pg. 4, line 8: amend “maximum thickness 119 (figure 7)” to “maximum thickness 119 (figure 6)”   
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show number “146” in Figure 7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 7 is objected to because of the following informalities: line 1: amend “upper surface” to “upper face”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “main surface” with regards to both the first portion and the substrate. It is unclear whether the configuration of the component is a substrate, a first portion, and a second portion with both the substrate and first portions having a main surface or the configuration of the component is a substrate having a first portion and a second portion with the 
Regarding dependent claims 2-15, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 2016/0279734 A1) (hereinafter “Schick”).

Regarding claim 1, Schick teaches a method for fabricating a component including providing a metallic powder to a base material, heating the metallic powder to a temperature sufficient to join at least a portion of the metallic powder to form an initial layer, sequentially forming additional layers over the initial layer by heating a distributed layer of the metallic powder to a temperature sufficient to join at least a portion of the distributed layer of the metallic powder and join the formed additional layers to underlying layers, repeating the steps of sequentially forming the additional layers over a previously formed layer to form a formed portion of the component, and optionally removing the formed portion of the component and a portion of the base material (Schick, [0006]). 
Schick also teaches the component is formed of the formed portion and the base material or the formed portion and the portion of the base material (Schick, [0006]). Moreover, Schick 
The component of Schick corresponds to the equipment part of the present invention. The component formed of the formed portion made of metallic powder and joined at a portion of the distributed layer of Schick corresponds to the second portion being formed by elements, an end surface of each of said elements being attached to the main surface of the present invention. The component formed of a portion of the base material of Schick corresponds to first portion comprising a thin plate having a main surface of the present invention. The base material of Schick corresponds to providing a substrate of the present invention. The thickness of the base material secured to the formed portion of Schick corresponds to first portion comprising a thin plate and providing a substrate having a first thickness greater than a second thickness of the thin plate of the present invention.
The heating of metallic powders to form layers on the base material of Schick corresponds to additive manufacturing of the second portion from the main surface, so as to secure said main surface and said second portion, said manufacturing being done to a series of layers deposited above the main surface of the present invention. The removing the formed portion of the component and a portion of the base material of Schick corresponds to cutting in the first thickness of the substrate in order to obtain the thin plate having the second thickness, 
Given that the method of Schick involves an additive manufacturing process, a computer model comprising spatial coordinates of said main surface and said second portion of the equipment part, as presently claimed, would be inherently used as part of the process in order to carry out the additive manufacturing of the component part as taught in Schick above.
Given that the method and materials of Schick are substantially identical to the method and materials as used in the present invention, it is clear that the substrate of Schick would inherently have the main surface having large dimensions, that is to say, greater than a sum of all of the end surfaces of the elements of the second portion as presently claimed. Alternatively, the use of wire electric discharge machining to remove the formed portion and a portion of the base material would correspond to the main surface having large dimensions, that is to say, greater than a sum of all of the end surfaces of the elements of the second portion, i.e., excess base material is removed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Regarding claims 2 and 3, Schick also teaches that the base material includes any suitable shape and/or geometry, including a flat, substantially flat, curved, regular, irregular, or a 

Regarding claim 12, Schick also teaches that in one embodiment, the composition of the base material and the metallic powder is dissimilar, where the base material includes a material selected from the group consisting of nickel-based superalloy, cobalt-based superalloy, iron-based superalloy, and combinations thereof, i.e., first metal material, and the metallic powder includes any material capable of being joined through additive manufacturing, such as, but not limited to, a metal, a metallic alloy, a superalloy, steel, a stainless steel, a tool steel, nickel, cobalt, chrome, titanium, aluminum, or a combination thereof, i.e., a second metal material  (Schick, [0008], [0025]). The base material and metallic powder of Schick corresponds to wherein the first and second portions are respectively formed by a first and second metal material, said first and second materials being identical or different of the present invention. 

Regarding claim 13, Schick also teaches the heating of the metallic powder includes controllably directing a focused energy source toward the metallic powder at a temperature sufficient to join at least a portion of the metallic powder to the base material to form an initial layer and subsequently forming additional layers over the initial layer, i.e., melting the metallic powder (Schick, [0017-0018]). The focused energy source to heat the metallic powder to join to the base material of Schick corresponds to wherein the additive manufacturing of the second 

Regarding claim 14, Schick also teaches that the focused energy sources include a laser device, an electron beam device, or a combination thereof (Schick, [0019]). The laser device or electron beam device of Schick corresponds to wherein the melting of the powder is done by a laser beam or an electron beam of the present invention.







Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schick as applied to claim 1 above, and further in view of Bunker et al. (US 2016/0032766 A1) (hereinafter “Bunker”).

Regarding claims 4, 5, 6, 7, 8, 9, and 10, Schick does not explicitly disclose wherein the main surface of the upper face of the substrate comprises one or more channels, wherein the upper surface of the substrate has a contour delimiting the main surface,  wherein said upper face comprises a groove forming the contour of the main surface, a depth of said groove being less than the first thickness of the substrate, wherein the groove is closed on itself, and wherein the groove comprises at least an end emerging on an edge of the substrate.
With respect to the difference, Bunker teaches a laser deposition process where one or more grooves are formed on an outer (uppermost) surface of a substrate in a laser deposited material layer and includes applying laser deposited material in a manner so as to substantially 
Moreover, Bunker teaches the manufacturing method further includes using a laser sintering or deposition process to apply a laser deposited material over the substrate, to further define the one or more grooves, and ultimately the one or more channels (Bunker, [0055]). Bunker also teaches that the one or more grooves may include patterns configured in a grid-like geometry or in any arbitrary geometry, including a curved (2D or 3D) space) geometry, intersecting, or the like, as long as dimensional requirements are maintained (Bunker, [0058]). Bunker further teaches that one or more cooling channels can be included in the substrate (Bunker, [0058]). Bunker also teaches one or more cooling access holes are defined in the substrate, prior to sealing the one or more grooves (bunker, [0058]). Additionally, Bunker teaches a cooling system that includes a series of small channels, or micro-channels, formed on the surface of the component, i.e., the micro-channels are a distance from the main surface, where a cooling fluid may flow through the cannels, cooling the component (Bunker, [0035]).
As Bunker expressly teaches, the grooves and channels are used for cooling the component (Bunker, [0055]). 
Schick and Bunker are analogous art as they are both drawn to additive manufacturing process to make a component piece (Schick, Abstract; Bunker, Abstract). 

The cooling channels of Bunker corresponds to herein the main surface of the upper face of the substrate comprises one or more channels of claim 6 of the present invention. The grooves in a curved 2D geometry on the outer surface of the substrate of Bunker corresponds to wherein the upper surface of the substrate has a contour delimiting the main surface of claim 7 and wherein the groove is closed on itself of claim 9 of the present invention. The groove being a prescribed length of the substrate of Bunker corresponds to wherein said upper face comprises a groove forming the contour of the main surface, a depth of said groove being less than the first thickness of the substrate of claim 8 of the present invention. The cooling access holes of Bunker corresponds to wherein the main surface of the upper face of the substrate comprises one or several holes of claim 4 of the present invention. The access holes through the base of a respective one of the grooves of Bunker corresponds to wherein the groove comprises at least an end emerging on an edge of the substrate of claim 10 of the present invention. The micro-channels that allow cooling fluid to flow through them of Bunker corresponds to wherein the substrate comprises at least an opening located on at least an edge of the substrate, at a distance from the main surface of claim 5 of the present invention.

Regarding claim 11, given that the grooves, base material, and method of making the component of Schick in view of Bunker are substantially identical to the grooves, base material, and method of making the equipment part as used in the present invention, it would have been . 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schick as applied to claim 1 above, and as evidenced by Bunker et al. (US 2016/0032766 A1) (hereinafter “Bunker”).
Regarding claim 15, Schick teaches that the additive manufacturing process using direct metal laser melting (DMLM) (Schick, [0016]), where the DMLM process typically includes utilizing a computer aided drafting (CAD) program to be utilized and provide slicing of a computer model into a plurality of thin layers, where a metal powder is deposited onto the substrate and the build-up process is continued until the laser deposited material has been fused forming a complete structure, defining therein the one or more grooves, and any remaining unmelted metal powder is removed, as evidenced by Bunker (Bunker, [0039]). The DMLM process including removing unmelted metal powder of Schick as evidenced by Bunker corresponds to further comprising a step in which the unmelted powder is removed from the substrate before the cutting step of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738